EXHIBIT 10.3

EXECUTIVE AGREEMENT

THIS EXECUTIVE AGREEMENT (the “Agreement”) by and between Hudson Highland Group,
Inc. (the “Company”) and Ralph O’Hara (the “Executive”) is made as of this 4th
day of April, 2007 (the “Effective Date”).

WHEREAS, the Executive has advised the Board of Directors of the Company of his
imminent departure from employment with the Company as its Vice President and
Global Controller, and the Board of Directors and the Executive have mutually
agreed to satisfactory transitional arrangements.

NOW, THEREFORE, in consideration of this mutual Agreement, the Company and the
Executive hereby agree as follows:

1. Departure. Executive’s duties as Vice President and Global Controller shall
conclude on April 4, 2007 and Executive’s employment with the Company shall
cease on April 4, 2007 (the “Departure Date”).

2. Departure Payments. The Company will provide the Executive with the following
compensation upon the Departure Date.

(a) The Company will pay the Executive (or his estate in the event of his death)
Two Hundred Twenty-five Thousand Dollars ($225,000) on an annualized basis over
a 12-month period commencing on the Departure Date in accordance with the
payroll practices of the Company in effect from time to time, and less such
taxes and other deductions required by applicable law or authorized by the
Executive.

(b) The Company will pay the Executive (or his estate in the event of his death)
Ninety Thousand Dollars ($90,000), less such taxes and other deductions required
by applicable law or authorized by Executive, promptly following the expiration
of the revocation period for the release required by Section 6.

(c) The Executive will not be eligible for the Senior Management Bonus Plan for
2007.

(d) If the Executive elects to exercise his rights to continue group medical and
dental plan coverage for a limited period (commonly referred to as “COBRA
rights”) within the statutorily prescribed time period commencing immediately
following the Departure Date, and the Executive pays an amount equal to an
active employee’s share of the premium for such group medical and dental
benefits, the Company will waive the remaining COBRA continuation premium for
the twelve (12) month period following the Departure Date.

(e) Within five (5) business days of the expiration of the revocation period for
the release required by Section 6, the Company will take the action necessary to
cause the tranche of Executive’s nonvested stock options that were previously
granted to the

 

-1-



--------------------------------------------------------------------------------

Executive on Company shares and scheduled to vest on January 18, 2008, to be
fully vested as of the Departure Date and to cause all stock options listed on
Attachment A to remain exercisable under the terms of the Company’s long term
incentive plan for a period of eighteen (18) months from the Departure Date,
subject to earlier termination as provided in the following sentence.
Notwithstanding the preceding sentence, with respect to any stock option that,
by reason of the extension provided in this paragraph (e), would require such
stock option to be treated as having had an additional deferral feature added to
it and cause such stock option to be subject to Internal Revenue Code (“Code”)
Section 409A requirements, such stock option shall expire on the last date
allowed by Treasury Regulations issued pursuant to Code Section 409A that
constitutes a short term deferral. It is understood that the proposed
regulations issued pursuant to Code Section 409A permit the maximum additional
exercise period to extend to a date no later than the later of the fifteenth
(15th) day of the third (3rd) month following the date at which, or December 31
of the calendar year in which, such stock options would otherwise have expired
if such stock options had not been extended, based on the terms of the stock
options prior to such extension.

3. Obligations of Executive at Departure.

(a) Executive represents and warrants that he will make himself available to
provide, and will provide, transition-related consulting service to the Company
for up to ten (10) business days, which services may be required to be provided
in New York City, at mutually convenient times agreed to between the Executive
and the Company. The number of consulting days may be increased by mutual
agreement of the parties. The Company shall provide reasonable advance notice of
its consulting requirements, shall reimburse expenses in accordance with its
customary practices, and shall compensate the Executive (as an independent
contractor) at the rate of Two Thousand Dollars ($2,000) per consulting day.

(b) Executive represents and warrants that Executive will, on or before the
Departure Date, provide any resignations from such positions as the Company
deems necessary. Executive further represents and warrants that Executive will,
on or before such date, deliver to the Company the original and all copies of
all documents, records, and property of any nature whatsoever which are in
Executive’s possession or control and which are the property of the Company or
which relate to Confidential Information (as described below), or to the
business activities, facilities, or customers of the Company, including any
records (electronic or otherwise), documents or property created by the
Executive.

4. Other Agreements. Except as provided below, all the terms of the agreement
between the Company and the Executive are embodied in this Agreement and it
fully supersedes any and all prior agreements or understandings between the
Executive and the Company, including, but not limited to, the Executive
Employment Agreement between Hudson Highland Group, Inc. and the Executive,
dated May 6, 2005:

(a) This Agreement does not limit or restrict in any way Executive’s rights or
obligations under the Company’s employee benefit plans, including any retirement
plan, retirement savings plan, or group medical plan.

 

-2-



--------------------------------------------------------------------------------

(b) This Agreement does not limit or restrict in any way Executive’s rights and
obligations under any stock options and/or restricted stock awards previously
issued to Executive.

5. Restrictive Covenants. In consideration of Executive’s position with the
Company immediately prior to the Departure Date, the business relationships the
Executive has developed while employed by the Company, and the Executive’s
knowledge of the Company’s business affairs including the Confidential
Information (as defined below), Executive agrees to the following Restrictive
Covenants, which are a continuation of certain covenants previously agreed to by
the Executive in attachment B to the Executive Employment Agreement between
Hudson Highland Group, Inc. and the Executive, dated May 6, 2005:

(a) Non-Solicitation of Clients. During the one-year period following the
Departure Date (the “Restricted Period”), the Executive agrees that he will not,
directly or indirectly, unless such action is waived in writing by the Chief
Executive Officer of the Company, for the Executive’s benefit or on behalf of
any person, corporation, partnership or entity whatsoever, call on, solicit,
perform services for, interfere with or endeavor to entice away from the Company
any client to whom the Company provides services at any time during the 12-month
period proceeding the Departure Date, or any prospective client to whom the
Company had made a presentation at any time during the 12-month period preceding
the Departure Date.

(b) Non-Hire of Employees. During the Restricted Period, the Executive agrees
that he will not, directly or indirectly, unless such action is waived in
writing by the Chief Executive Officer of the Company, for the Executive’s
benefit or on behalf of any person, corporation, partnership or entity
whatsoever, hire, attempt to hire, or solicit for hire any employee of the
Company or its subsidiaries, or any individual who was employed by the Company
or its subsidiaries, as of the last day of the Executive’s employment with the
Company.

(c) No Participation in Business Combinations with Company. During the
Restricted Period, the Executive agrees that he will not make, or participate
with any other person who makes, any proposal for a business combination
involving the Company or the acquisition of the Company.

(d) Confidentiality. Executive agrees that during the Restricted Period,
Executive shall maintain the confidentiality of any and all information about
the Company which is not generally known or available outside the Company,
including without limitation, strategic plans, technical and operating know-how,
business strategy, trade secrets, customer information, business operations and
other proprietary information (“Confidential Information”), and Executive will
not directly or indirectly, disclose any Confidential Information to any person
or entity, or use any Confidential Information, whether for the benefit of
Executive or the benefit of any new employer or any other person or entity, or
in any other manner that is detrimental to or inconsistent with any interest of
the Company. If Executive receives notice that he must disclose Confidential
Information pursuant to a subpoena or other lawful process, Executive must
notify the Company’s General Counsel immediately.

 

-3-



--------------------------------------------------------------------------------

(e) Acknowledgement of Reasonableness of Restrictions. Executive acknowledges
and agrees that the scope and duration of these Restrictive Covenants are
reasonable and necessary to protect the legitimate business interests of the
Company. Executive acknowledges that Executive has received substantial
compensation from the Company in consideration for these Restrictive Covenants
and that Executive’s general skills and abilities are such that Executive can be
gainfully employed and that this Agreement will not prevent Executive from
earning a living following his separation from service with the Company.

(f) Company Entitled to Injunctive Relief. Executive agrees that the Company
will suffer irreparable damage in the event the provisions of this Section are
breached and that Executive’s acceptance of the provisions of this Section was a
material factor in Executive’s decision to enter into this Agreement. Executive
further agrees that the Company shall be entitled as a matter of right to
injunctive relief to prevent a breach by Executive. Resort to such equitable
relief, however, shall not constitute a waiver of any other rights or remedies
the Company may have. The provisions of this Section shall not apply to any
truthful statement required to be made by Executive in any legal proceeding or
government or regulatory investigation, provided, however, that prior to making
such statement Executive will give the Company reasonable notice and, to the
extent Executive is legally entitled to do so, afford the Company the ability to
seek a confidentiality order. Nothing herein modifies or reduces Executive’s
obligation to comply with applicable laws relating to trade secrets,
confidential information, or unfair competition.

6. Release and Covenants.

(a) Release by Executive. In consideration of the substantial compensation
provided and to be provided by the Company under this Agreement for the benefit
of the Executive, Executive, on behalf of himself, his spouse, heirs, executors,
administrators, agents, successors, assigns and representatives of any kind
(hereinafter collectively referred to as the “Releasors”) confirm that Releasors
have, as of the Effective Date, released the Company, and each of its
subsidiaries, affiliates, their employees, successors, assigns, executors,
trustees, directors, advisors, agents and representatives, and all their
respective predecessors and successors (hereinafter collectively referred to as
the “Releasees”), from any and all actions, causes of action, charges, debts,
liabilities, accounts, demands, damages and claims of any kind whatsoever
arising prior to the Effective Date, including, but not limited to, those
arising out of the changes in the terms and conditions of Executive’s
relationship with the Company described in this Agreement. Executive also
releases and waives any claim or right to further compensation, benefits,
damages, penalties, attorney’s fees, costs, or expenses of any kind from the
Company or any of the other Releasees based on events occurring prior to the
Effective Date. Executive further agrees not to file, pursue, or participate in
any lawsuits of any kind in either state or federal court against any of the
Releasees with respect to any claim released herein, including any claim arising
out of or in connection with the employment of the Executive by the Company or
the termination of such employment (other than pursuing a claim for Unemployment
Compensation benefits to which Executive may be entitled). This release
specifically includes, but is not limited

 

-4-



--------------------------------------------------------------------------------

to, a release of any and all claims pursuant to state or federal wage payment
laws and those arising under any labor, employment discrimination (including,
without limitation, the Age Discrimination in Employment Act of 1967, as
amended; Title VII of the Civil Rights of Act of 1964, as amended; the
Rehabilitation Act of 1973; the Reconstruction Era Civil Rights Acts, 42 U.S.C.
§ 1981—1988; the Civil Rights Act of 1991; the Americans with Disabilities Act;
the Illinois Human Rights Act; state or federal family and/or medical leave
acts), contract or tort laws, equity or public policy, wrongful termination,
retaliation, defamation, misrepresentation, invasion of privacy, or negligence
standard, whether known or unknown, certain or speculative, which against any of
the Releasees, any of the Releasors ever had or now has.

(b) Preservation of Certain Rights; Release by Company. Notwithstanding the
foregoing, this Agreement does not waive rights, if any, Executive or his
successors and assigns may have under or pursuant to, or release any member of
Releasees from obligations, if any, it may have to them or to their successors
and assigns on claims arising out of, related to or asserted under or pursuant
to, this Agreement or any indemnity agreement or obligation contained in or
adopted or acquired pursuant to any provision of the charter or by-laws of the
Company or its subsidiaries or affiliates or in any applicable insurance policy
carried by the Company or its affiliates for any matter which arises or may
arise in the future in connection with Executive’s employment with the Company.
Further, the Executive is not waiving, releasing or giving up any claim for
vested benefits under any retirement plan or any right to continued benefits in
accordance with the Consolidated Omnibus Budget Reconciliation Act of 1985. The
Company (and all other Releasees) hereby release the Executive (and the other
Releasors) from all claims, whether for damages or other relief, based on acts
or omissions prior to the Effective Date. This release does not release
Executive from his ongoing obligations under this Agreement.

(c) Right to Review and Revoke. Executive hereby acknowledges that he has at
least twenty-one (21) days to review this Agreement from the date Executive
first received it and Executive has been advised to review it with an attorney
of Executive’s choice. Executive further understands that the twenty-one
(21) day review period ends when Executive signs this Agreement. Executive also
has seven (7) days after Executive’s signing of this Agreement to revoke by so
notifying the Company in writing. Failure to provide the release without
revocation does not delay occurrence of the Transition Date.

(d) Full Knowledge of Agreement. Executive acknowledges that he has carefully
read this Agreement, knows and understands the contents thereof and its binding
legal effect. Executive signs the same of his own free will and act, and it is
his intention that he be legally bound thereby. Executive agrees that he will
not at any time after the Effective Date apply for a position with the Company
or any of its subsidiaries or affiliates.

(e) Confidentiality. Except as permitted by the Company, Executive agrees not to
discuss this Agreement publicly and will disclose its contents only to his
attorneys, financial consultants, and immediate family members. The provisions
of this paragraph

 

-5-



--------------------------------------------------------------------------------

(e) shall not apply to any truthful statement required to be made by Executive
in any legal proceeding or government or regulatory investigation, provided,
however, that prior to making such statement Executive will give the Company
reasonable notice and, to the extent he is legally entitled to do so, afford the
Company the ability to seek a confidentiality order.

7. No Disparagement. Neither the Executive nor anyone acting at his direction at
any time shall disparage the Company, including without limitation by way of
news media or the expression to news media of personal views, opinions or
judgments. The Company shall not disparage the Executive, including without
limitation by way of news media or the expression to news media of Company
views, opinions or judgments.

8. Expenses and Insurance. With respect to services provided by the Executive to
the Departure Date and pursuant to this Agreement, the Company shall
(a) reimburse Executive for reasonable expenses incurred in the performance of
his services, (b) maintain Director and Officer insurance coverage for the
Executive consistent with that provided to other Company directors and officers,
and (c) provide Executive with full indemnification as permitted by law.

9. Taxes. All payments made herein shall be subject to applicable payroll and
withholding taxes. This Agreement shall be administered in compliance with
Section 409A of the Internal Revenue Code. The parties agree to amend the
Agreement as may be necessary to avoid application of code Section 409A excise
taxes or penalties to payments made pursuant to this Agreement.

10. Severability. In the event any one or more of the provisions of this
Agreement (or any part thereof) shall for any reason be held to be invalid,
illegal or unenforceable, the remaining provisions of this Agreement (or part
thereof) shall be unimpaired, and the invalid, illegal or unenforceable
provision (or part thereof) shall be replaced by a provision (or part thereof),
which, being valid, legal and enforceable, comes closest to the intention of the
parties underlying the invalid, illegal or unenforceable provisions. However, in
the event that any such provision of this Agreement (or part thereof) is
adjudged by a court of competent jurisdiction to be invalid, illegal or
unenforceable, but that the other provisions (or part thereof) are adjudged to
be valid, legal and enforceable if such invalid, illegal or unenforceable
provision (or part thereof) were deleted or modified, then this Agreement shall
apply with only such deletions or modifications, or both, as the case may be, as
are necessary to permit the remaining separate provisions (or part thereof) to
be valid, legal and enforceable.

11. Governing Law. This Agreement shall be governed by the substantive laws of
the State of New York without regard to its conflict of laws provisions or the
laws of any other jurisdiction in which the Executive resides or performs any
duties hereunder, or where any violation of the Agreement occurs.

12. Successors; Binding Agreement. The Company shall have the right to assign
its obligations under this Agreement to any entity that acquires all or
substantially all of the assets of the Company and continues the Company’s
business. The rights and obligations of the Company under this Agreement shall
inure to the benefit of and shall be binding upon the Company and its successors
and assigns. The Executive may not assign the Executive’s rights or delegate the
Executive’s obligations hereunder.

 

-6-



--------------------------------------------------------------------------------

13. Amendment; Waiver. This Agreement may be amended or modified only by a
written instrument executed by the Company and the Executive. No provision of
this Agreement may be waived, or discharged unless such waiver or discharge is
in writing and signed by the Chief Executive Officer of the Company. Any failure
by Executive or the Company to enforce any of the provisions of this Agreement
shall not be construed to be a waiver of such provisions or any right to enforce
each and every provision in the future. A waiver of any breach of this Agreement
shall not be construed as a waiver of any other or subsequent breach.

THE COMPANY AND THE EXECUTIVE ACKNOWLEDGE THAT (A) EACH HAS CAREFULLY READ THIS
AGREEMENT, (B) EACH UNDERSTANDS ITS TERMS, (C) ALL UNDERSTANDINGS AND AGREEMENTS
BETWEEN THE COMPANY AND THE EXECUTIVE RELATING TO THE SUBJECTS COVERED IN THE
AGREEMENT ARE CONTAINED IN IT, AND (D) EACH HAS ENTERED INTO THIS AGREEMENT
VOLUNTARILY AND NOT IN RELIANCE ON ANY PROMISES OR REPRESENTATIONS BY THE OTHER,
OTHER THAN THOSE CONTAINED IN THIS AGREEMENT ITSELF.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

Ralph O’Hara, Executive     Hudson Highland Group, Inc.

/s/ RALPH O’HARA

  By  

/s/ MARGARETTA NOONAN

Signature of Executive     Authorized Representative   Its   EVP – Chief
Administrative Officer April 6, 2007   April 9, 2007 Date   Date

 

-7-



--------------------------------------------------------------------------------

ATTACHMENT A

There are 22,500 vested options that are exercisable through October 4, 2008*.
The chart below shows how the number of vested options was calculated.

 

Grant Date

   Options
Granted    Options Vested
as of 4/3/07    Options Scheduled to Vest
on 1/18/08, but Vesting was
Accelerated on 4/4/07   

Options Scheduled to Vest
on 1/18/09, but Options

Expired on 4/4/07

   Options Vested
as of 4/4/07

6/30/03

   18,000    18,000    0    0    18,000

1/18/05

   6,000    3,000    1,500    1,500    4,500                         

Total Vested Options Exercisable Through October 4, 2008*

   22,500                 

--------------------------------------------------------------------------------

*Note:    October 4, 2008, is a Saturday and there can be no assurance that an
exercise on this date will be practical. Exercise should be no later than
Friday, October 3, 2008.